     Case 4:21-cv-00467-P Document 33 Filed 08/23/21               Page 1 of 1 PageID 126



                     UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS
                           Fort Worth Division



                                                §
                                                §
            Cameron Thompson                    §
Plaintiff                                       §
                                                §
v.                                              §      Civil Action No. 4:21-cv-00467-P
                                                §
                                                §
                                                §
    Dealer Renewal Services et al               §
Defendant                                       §




                           CLERK'S ENTRY OF DEFAULT

      The record reflects that service of the complaint has been made upon the Defendant
named below:
Dealer Renewal Services




        It appears from the record that service of the complaint has been made, that the Defendant
has failed to answer or otherwise defend as directed within the time allowed, and that the Plaintiff
has shown that failure through affidavit or otherwise.

      Therefore, upon Plaintiff's request, DEFAULT is entered against the Defendant
named above.



                                                           KAREN S. MITCHELL, CLERK
                                                           U.S. DISTRICT COURT


                                                           s/T. Nunns
                                                           By: Deputy Clerk on 08/23/2021
